Citation Nr: 9901859	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from January 1945 to April 1945.  The veteran died 
in February 1993.  The appellant is the veterans widow.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veterans death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran died in February 1993, as a result of cardiogenic 
shock due to congestive heart failure due to coronary 
disease.  Acute bronchitis and Alzheimers disease were noted 
to be significant conditions contributing to but not 
resulting in the cause of the veterans death.  An autopsy 
was not performed. 

At the time of the veteran's death service connection had 
been established for an anxiety disorder, evaluated as 30 
percent disabling; and for organic residuals of frozen feet, 
evaluated as 10 percent disabling.  The combined evaluation 
was 40 percent.

The veterans service medical records are not available and 
attempts to reconstruct them have been unsuccessful.

A review of the postservice clinical records reveals that the 
veteran suffered a myocardial infarction in 1977.  At a 
February 1984 POW protocol examination the veteran reported a 
history of heart disease and being short of breath.  He 
specifically denied a history of swollen joints, feet, legs 
or muscles while held captive by the German government.  
Following a physical examination diagnoses of atherosclerotic 
heart disease, status post inferior wall myocardial 
infarction, tachyarrhythmia and an enlarged heart were 
entered.  

In 1991, the veteran was hospitalized on several occasions 
for treatment of multiple illnesses.  At discharge from these 
periods of hospitalization the diagnoses included 
cardiomyopathy, atrial fibrillation, and coronary artery 
disease.

In September 1997, [redacted], a former prisoner of 
war who was confined with the veteran, wrote that the veteran 
suffered from terrible feet and ankle pain due to cold 
weather and harsh treatment while in captivity. 


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service incurrence will be presumed for 
certain diseases, including cardiovascular disease, when the 
disorder is manifest to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In the case of a 
former POW, the law also provides that certain diseases, such 
as beriberi heart disease (including ischemic heart disease 
if there was localized edema during captivity), will be 
presumed to have been incurred in service if the disease is 
manifest to a compensable degree at any time after service.  
38 C.F.R. § 3.309(c) (1998).

Significantly, however, before the Board may reach the merits 
of any claim the law provides that the appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well-
grounded.  38 U.S.C.A. § 5107(a).  Only when that initial 
burden has been met does the duty of the Secretary to assist 
such a claimant in developing the facts pertinent to the 
claim attach.  Id.  The United States Court of Veterans 
Appeals has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Moreover, in order for a claim to be considered 
plausible (i.e. well grounded) there must be evidence of 
a relationship between the cause of the veterans death and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

In this case, there is no competent evidence linking the 
cause of the veterans death to either his military service, 
to a service connected disorder, or to his POW experience.  
Rather, the only evidence suggesting a relationship to 
service is that proffered by the appellant and by Mr. 
[redacted].  Significantly, however, while the appellant and 
Mr. [redacted] are competent to report what they saw during 
the time they observed the veteran, they are not competent to 
provide a medical diagnosis or evidence that requires medical 
knowledge.  Thus, in pertinent part, Mr. [redacted] is not 
competent to diagnose the veteran as having localized edema 
while in captivity.  Simply put, lay persons are not 
competent or trained to render testimony concerning issues of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, the evidence now of record does not 
serve to ground the claim.  In light of these circumstances, 
the Board must conclude that the appellant has failed to meet 
her initial burden of producing evidence of a well-grounded 
claim of entitlement to service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
therefore denied.

As the foregoing explains the need for competent evidence 
that the cause of the veterans death was related to his 
military service, the Board views its discussion above 
sufficient to inform the appellant of the elements necessary 
to complete her application for service connection.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
her.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).


ORDER

As the claim of entitlement to service connection for the 
cause of the veteran's  death is not well-grounded, the 
appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988. Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date 
which appears on the face of this decision constitutes the 
date of mailing and the copy of this decision which you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 
- 2 -
